Exhibit 10.4

EXECUTION VERSION

LEHMAN BROTHERS BANK, FSB

May 31, 2007

Fieldstone Mortgage Company
Fieldstone Investment Corporation
11000 Broken Land Parkway
Suite, 600
Columbia, MD 21044
Attention: Mark Krebs
Phone Number: (410) 772-7275
Fax Number: (413) 367-2172



      Re: Lehman Brothers Bank, FSB – Fieldstone Repurchase Agreement  

Ladies and Gentleman:



1.   Reference is made to that certain Second Amended and Restated Master
Repurchase Agreement Governing Purchases and Sales of Mortgage Loans, dated as
of December 29, 2004, as amended from time to time (the “Repurchase Agreement”),
between LEHMAN BROTHERS BANK, FSB (“Buyer”), FIELDSTONE MORTGAGE COMPANY (a
“Seller”) and FIELDSTONE INVESTMENT CORPORATION (a “Seller”, and together with
Fieldstone Mortgage Company, the “Sellers”). Capitalized terms used but not
otherwise defined herein shall have the meanings provided in the Repurchase
Agreement.



2.   The Buyer and the Sellers hereby agree that as of May 31, 2007 (i) the
Buyer and the Sellers have not and will not enter into any new Transactions
under the Repurchase Agreement; (ii) the Sellers paid to the Buyer the
Repurchase Price and any and all other outstanding obligations under the
Repurchase Agreement; and (iii) the Repurchase Agreement (and all agreements
executed in connection thereto) are terminated and no further action is required
by any parties. The Sellers and the Buyer shall have no further obligations
thereunder, except for those obligations that by their terms survive termination
of the Repurchase Agreement.



3.   This letter shall inure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns.



4.   This letter may be executed in any number of counterparts each of which
shall constitute one and the same instrument, and either party hereto may
execute this letter by signing any such counterpart.

1

This letter shall be construed in accordance with, and the obligations, rights
and remedies of the parties hereunder shall be determined under, the substantive
laws of the State of New York (without giving effect to choice of law
principles), except to the extent preempted by Federal law.

Sincerely,

LEHMAN BROTHERS BANK, FSB, as Buyer

By: /s/ Stephen A. Valentino
Name: Stephen A. Valentino
Title:


2

Accepted and Agreed:

FIELDSTONE MORTGAGE COMPANY, as a Seller

By: /s/ Mark C. Krebs
Name: Mark C. Krebs
Title: Sr. Vice President & Treasurer


FIELDSTONE INVESTMENT CORPORATION, as a Seller

By: /s/ Mark C. Krebs
Name: Mark C. Krebs
Title: Sr. Vice President & Treasurer


3